SHAFER, ROBERT T., Associate Judge.
In this appeal we are called upon to determine whether certain assessment fees are applicable to two lots (lots 84 and 85) purchased by appellees in a residential development. The pivotal question in making this determination is whether lot 84 is an “improved” lot within the language of the Declaration of Covenants, Conditions and Restrictions for Village on the Green Patio Homes (“Declaration”). If so, it was admitted in the Request for Admissions that the appellant was entitled to collect its assessments.
The trial judge, in entering final summary judgment in favor of the appellees apparently concluded that lot 84 was unimproved and, therefore, exempt from assessment fees. We disagree. In our view, in so concluding, the trial judge rewrote the condominium provisions set forth in the Declaration. The Declaration provides that an “improved lot” refers to a lot upon which a patio home has been constructed and for which a valid certificate of occupancy has been issued by the applicable government authority. In this case, the patio home, including its attendant garage building, was constructed in part on both lots 84 and 85 and a certificate of occupancy was issued for all improvements. Thus, lot 84 is an “improved” lot and assessments from appellees are due and payable for that lot as well as lot 85.
Reversed.
SCHOONOVER, A.C.J., and LEHAN, J., concur.